Citation Nr: 1039018	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  06-37 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
schizophrenia, paranoid type, currently evaluated 70 percent 
disabling. 

2.  Entitlement to vocational rehabilitation benefits and 
training under Chapter 31, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from 
June 2001 to July 2004.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, PA, and a July 2005 letter decision by the 
Department of Veterans Affairs offices located in Erie, 
Pennsylvania.  Original jurisdiction over this case now resides 
with the RO in Cleveland, Ohio.

Procedural history

Schizophrenia

In September 2004, the RO awarded the Veteran service connection 
for paranoid type schizophrenia; a 70 percent disability rating 
was assigned.

In June 2005, the Veteran submitted a claim for an increased 
disability rating greater than 70 percent for his service-
connected schizophrenia.  The RO denied this claim in the above-
referenced January 2006 rating decision.  The Veteran disagreed 
with this decision, and perfected an appeal as to that issue.

Vocational rehabilitation

In a July 2005 letter, the VA informed the Veteran that his claim 
for vocational rehabilitation benefits was denied.  The Veteran 
disagreed with this decision, and a statement of the case was 
issued in July 2006.  As discussed in more detail below, it is 
unclear whether the Veteran intended to perfect an appeal as to 
this issue with the submission of a VA Form 9 in September 2006.  
The Board is remanding this claim so that clarification from the 
Veteran can be obtained.   



Remanded issue

The Veteran's claim for vocational rehabilitation benefits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's 
service-connected paranoid schizophrenia manifests in 
occupational and social impairment with deficiencies in most 
areas due to such symptoms as social isolation, paranoia, 
obsessional rituals, near-continuous panic or depression, and 
difficulty in adapting to stressful circumstances.  The evidence 
does not demonstrate that the Veteran is totally occupationally 
and socially impaired.

2.  The competent medical evidence of record does not indicate 
that the Veteran's service-connected schizophrenia is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
Veteran's service-connected schizophrenia have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R.        § 4.130, Diagnostic 
Code 9203 (2010).

2.  Application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b) (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time," or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with notice of the evidence necessary 
to support his increased rating claim.  In particular, a November 
2006 letter sent to the Veteran detailed the evidence considered 
in determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the symptoms; 
and impact of the condition and symptoms on employment."  The 
Veteran was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-going 
treatment records including VA or other Federal treatment 
records, recent Social Security determinations and statements 
from employers as to job performance and time lost due to 
service-connected disabilities.

With respect to effective date, the November 2006 letter advised 
the Veteran as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve.

Subsequently, in a September 2008 letter, the RO advised the 
Veteran that a disability "rating can be changed if your 
condition changes," and "we will assign a rating from 0 to as 
much as 100 percent," depending on the disability involved.  In 
addition, the RO invited evidence that would demonstrate 
limitations in the Veteran's daily life and work, and gave notice 
of the specific schedular criteria used to rate his schizophrenia 
through the use of the General Rating Formula for Mental 
Disorders.  

To the extent that the Veteran may not have been provided with 
complete notice until after the initial adjudication, the Board 
finds that there is no prejudice to him in proceeding with the 
issuance of a final decision.  Following the provision of the 
required notice and the completion of all indicated development 
of the record, the RO readjudicated the Veteran's claims in June 
and July 2009.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) [a timing error may be cured by a new VCAA notification 
followed by a readjudication of the claim].  There is no 
indication or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an earlier 
time.  

The Board adds that the Veteran is not prejudiced by VA's failure 
to notify him that VA is responsible for obtaining relevant 
records from any Federal agency, and that VA would make 
reasonable efforts to obtain relevant records not held by any 
Federal agency.  Indeed, all available treatment records 
identified by the Veteran,  and all records that were 
constructively in possession of VA have been obtained and 
associated with the Veteran's claims file.  In particular, the 
Veteran's service treatment records, his post-service VA 
treatment records, his Social Security Administration records, 
his Vocational Rehabilitation records, and his lay statements 
have been obtained.  

The Board notes that at a May 2007 hearing before the RO, and in 
a September 2008 letter to the RO, the Veteran indicated that he 
received medical treatment through the TRICARE program.  
Crucially however, the Veteran has not specified when, where, or 
with whom this treatment has taken place.  In that connection, 
the RO has specifically requested that the Veteran complete and 
return release forms indicating the names, addresses, and dates 
of treatment for physicians that the Veteran saw through the 
TRICARE program.  See the July 18, 2007 letter to the Veteran.  
The Veteran has not returned these releases, nor has he provided 
any other information regarding any specific treatment through 
the TRICARE program.  The Court has held that VA's duty to assist 
a claimant in developing the facts and evidence pertinent to a 
claimant's claim is not a one-way street.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  It is the responsibility of 
claimants to cooperate with VA.  See Caffrey v. Brown, 6 Vet. 
App. 377, 383; Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board concludes that in light of the Veteran's disinclination 
to fully cooperate with the process, VA has made all reasonable 
efforts to obtain the evidence identified by the Veteran, and 
that any further attempts to assist the Veteran in obtaining such 
evidence would result in needless delay, and are thus 
unwarranted.

Concerning VA examinations, the Veteran was afforded a VA mental 
health examination in October 2005 for his paranoid 
schizophrenia.  The report of this examination reflects that the 
examiner was made aware of the Veteran's past medical history, 
recorded his current complaints, conducted an appropriate mental 
examination and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that this examination is adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2010);              see 
also Barr v. Nicholson, 21 Vet. App. 303 (2007).  
The Board notes that since the October 2005 VA examination, the 
Veteran has indicated that he is "psychologically much worse off 
now than I ever was before."  See the Veteran's September 27, 
2008 letter to the RO.  Pertinently, although a new VA 
examination is not warranted based merely upon the passage of 
time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the 
Court has held that where a veteran claims that a disability is 
worse than when originally rated, and the available evidence is 
too old to adequately evaluate the current state of the 
condition, the VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992). 

Crucially, in this case, the evidence of record is not too old to 
adequately evaluate the current state of the Veteran's 
schizophrenia.  Indeed, VA mental health treatment records dated 
through June 2009 are associated with the Veteran's claims file, 
and include thorough assessments as to the current nature and 
severity of the Veteran's service-connected schizophrenia.  Thus, 
a remand to obtain an updated VA examination in unnecessary in 
this case.  See Caffrey, supra. 

Moreover, the Board points out that the VA has scheduled the 
Veteran for three mental health examinations subsequent to the 
above-reference October 2005 VA examination, most recently in 
February 2009.  The Veteran refused to report to each 
examination, and has made it clear that he "[does] not want any 
further contact from the VA and that he does not trust the VA."  
See the January 16, 2008 email correspondence.  Thus, even if an 
updated VA examination were necessary in this case [which it is 
not, as explained above], the Board finds that additional efforts 
to schedule the Veteran for a fourth VA examination would be 
futile.  

Finally, the Veteran's representative has highlighted the 
provisions of 38 C.F.R. § 3.655, which directs that a claim for 
an increase may be denied if the claimant fails to report for an 
examination without showing good cause.  In essence, the 
Veteran's representative argues that the Veteran's increased 
rating claim cannot be denied under 38 C.F.R. § 3.655 until the 
Veteran is furnished with proper notification of the consequences 
of not attending his scheduled examinations.  The Board agrees 
with the representative's analysis, but notes that the Board is 
not denying the Veteran's claim summarily under the provisions of 
38 C.F.R. § 3.655.  Rather, the Board finds that the evidence 
currently of record, which includes recent mental health 
treatment reports that adequately assess the current nature and 
severity of the Veteran's service-connected schizophrenia, do not 
show that an increased disability rating from 70 to 100 percent 
is warranted under the Diagnostic Codes.  Accordingly, additional 
notice as to the consequences of failing to report for a VA 
examination is not necessary in this case.  

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of this issue has 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the originating agency's 
development and consideration of the claim were insignificant and 
non prejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. § 
3.103 (2010).  He has retained the services of a representative, 
and declined the opportunity for a personal hearing.  

Accordingly, the Board will address the merits of the claim.

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002);     38 C.F.R. 
§§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's psychiatric disorder is currently rated under 38 
C.F.R. § 4.130, Diagnostic Code 9203 [schizophrenia, paranoid 
type] (2010).  Under the current criteria, Diagnostic Code 9203 
is deemed by the Board to be the most appropriate primarily 
because it pertains specifically to the diagnosed disability in 
the Veteran's case [paranoid schizophrenia].  In any event, with 
the exception of eating disorders, all mental disorders, 
including schizophrenia, are rated under the same criteria in the 
Rating Schedule.  Therefore, rating under another diagnostic code 
would not produce a different result.  

The Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate, and the 
Veteran has not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9203.

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating 
mental disorders read as follows:

100 Percent:  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self 
or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, 
own occupation or own name.

70 Percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.

38 C.F.R. § 4.130, Diagnostic Code 9203 (2010).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995);      
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect more moderate symptoms 
[e.g., flat affect and circumstantial speech, occasional panic 
attacks] or moderate difficulty in social, occupational, or 
school functioning [e.g., few friends, conflicts with peers or 
co- workers].  Scores ranging from 41 to 50 reflect serious 
symptoms [e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting] or any serious impairment in social, 
occupational or school functioning [e.g., no friends, unable to 
keep a job].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication [e.g., speech is 
at times illogical, obscure, or irrelevant] or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood [e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
other children, is defiant at home, and is failing at school].  

The Board adds that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness. Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The Board 
notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered but 
is not determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95.

Analysis

The Veteran's service-connected schizophrenia is currently rated 
70 percent disabling.  To warrant the assignment of an increased 
rating to 100 percent, the Veteran's schizophrenia must manifest 
in total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  

After reviewing evidence of record as a whole, to include the 
Veteran's most recent June 2009 VA Mental Health Admission 
Evaluation Note, the Board finds that the assignment of a 100 
percent disability rating for the Veteran's service-connected 
schizophrenia is not warranted.  Indeed, the evidence fails to 
reflect that the Veteran's paranoid schizophrenia manifests in 
total occupational and social impairment.  

Concerning the Veteran's thought processes or communication, an 
October 2005 VA examiner identified "some impairment in thought 
process . . . in that the veteran's communication was often vague 
and complex, and circumstantial in nature."  At the end of the 
assessment, the October 2005 VA examiner classified the Veteran's 
impairment in thought process as "moderate" in severity.                         
See the October 2005 VA examiner's report, pages 4 and 7.  
Subsequently, in January 2006, a different VA physician indicated 
upon examination that the Veteran's thought processes were 
"organized, coherent, goal-directed," and that the Veteran had 
"[p]roficient use of language, vocabulary."  See the January 5, 
2006 VA Behavioral Health Progress Note.  Most recently in June 
2009, the Veteran exhibited good abstract thought, and "goal-
oriented but guarded" form of thought.  The Veteran asserted 
that he did not experience "bizarre thoughts."  See the June 
22, 2009 VA Mental Health Admission Evaluation Note, page 2.  In 
this regard, although the Veteran's records clearly demonstrate 
moderate impairment in thought processes or communication, gross 
impairment in thought processes or communication is not shown.

Concerning delusions or hallucinations, it is undisputed that the 
Veteran  experiences persistent delusions.  See, e.g., the 
Veteran's January 5, 2006 VA Behavioral Health Progress Note 
[noting that the Veteran was "positive" for 
delusions/paranoia]; see also the October 2005 VA examiner's 
report [noting that it is apparent the Veteran's "paranoia has 
resulted in social isolation and mistrust that extends to persons 
outside of the VA in that he described himself as largely keeping 
to himself despite attending school and working part time"].  
The Veteran has consistently denied experiencing hallucinations 
of any kind.

Pertinently, the Veteran has neither demonstrated nor asserted 
that he engages in grossly inappropriate behavior, or is in 
persistent danger of hurting himself or others.  At the October 
2005 VA examination, the Veteran "denied engaging in any 
inappropriate behavior," and "has not experienced any suicidal 
or homicidal ideation."  See the October 2005 VA examiner's 
report, page 6.  In May 2006, a VA physician noted that the 
Veteran was "not a danger to self or others at this time."  See 
the Veteran's May 31, 2006 Mental Health Note, page 2.  Most 
recently, in June 2009, the Veteran reported that he does not 
think about suicide, has not attempted suicide, does not think 
about hurting others and has not thought about hurting others.  
The Veteran's behavior was noted to be "[f]airly cooperative."     
See the June 22, 2009 VA Mental Health Admission Evaluation Note, 
page 2.

Further, the record does not show that the Veteran's 
schizophrenia manifests in intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), or disorientation to time or place.  In 
October 2005, the Veteran reported that he lived in his apartment 
on his own, and was "well able to maintain his activities of 
daily living, including financial management."  Although the 
Veteran described his perceived short-term memory loss as "a 
complete disorientation of space and time," upon examination, 
the October 2005 VA examiner pertinently determined that the 
Veteran was "oriented as to person, place, time, and reason."  
The Veteran appeared at his examination well dressed, well 
groomed, and clean shaven.  See the October 2005 VA examiner's 
report, pages 3, 4, and 6.  The Veteran similarly appeared with 
"[s]atisfactory grooming and hygiene" at a January 5, 2006 VA 
Behavioral Health counseling session.  Most recently, in June 
2009, a VA physician noted the Veteran to be clean in appearance, 
with casual attire, and oriented x4.  See the June 22, 2009 VA 
Mental Health Admission Evaluation Note, page 2.

The record also does not reflect that the Veteran's schizophrenia 
manifests in memory loss for names of close relatives, own 
occupation, or own name.  The Board acknowledges the Veteran's 
complaints of short-term memory loss, both in October 2005 and in 
June 2009, and in no way disbelieves that such loss in fact 
exists.  However, memory loss to the extent that the Veteran 
cannot remember his own name or the names of others is not shown 
anywhere in the record.  Indeed memory/recall was determined to 
be 3/3 at the June 2009 VA Mental Health Evaluation.  See the 
June 22, 2009 VA Mental Health Admission Evaluation Note, page 2.

The Board additionally observes that the GAF scores which have 
been assigned since 2005 have not fallen below 40 [assigned most 
recently in June 2009], which is consistent with severe, but not 
total impairment, as indicated above.

The Board's inquiry is not necessarily strictly limited to the 
criteria found in the VA rating schedule.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the criteria set forth in the 
rating formula for mental disorders do not constitute an 
exhaustive list of symptoms, but rather are examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating].  However, the Board has not identified any 
other aspects of the Veteran's service-connected paranoid 
schizophrenia which would enable it to conclude that the criteria 
for a higher rating have been approximated, and the Veteran has 
not pointed to any such pathology.

Indeed, at the October 2005 VA examination, the Veteran reported 
that although he was unemployed, he returned to school, applied 
and was accepted at eight institutions, and was attending a 
Masters of Business Administration (MBA) program at a university 
on full scholarship.  See the October 2005 VA examiner's report, 
page 3.  At a May 2007 hearing before the RO, the Veteran 
testified that he had just graduated with an MBA.  At his most 
recent evaluation, the Veteran indicated his belief that he has 
"skill sets that are marketable," and that he is "seeking 
employment . . . ."  See the June 22, 2009 VA Mental Health 
Admission Evaluation Note, page 1.  Although the Veteran cannot 
be deemed "employable" merely because he is now searching for 
work, the fact that the Veteran successfully competes for, and 
completed a graduate level business program in and of itself 
demonstrates that the Veteran is not totally occupationally or 
socially impaired, as is required for the assignment of a 100 
percent rating.  See the Veteran's January 5, 2006 VA Behavioral 
Health Progress Note [indicating that the Veteran is 
"functioning adequately enough to pursue MBA"].  

Further, at a May 2007 hearing at the RO, after being read the 
criteria listed above for the assignment of a 100 percent 
disability rating, the Veteran specifically acknowledged, "just 
to be point blank, based on the criteria you used for 100 
percent, I think that - - if looked at it - - objectively, I 
probably do fit the 70 percent criteria . . . ."  See the May 
2007 RO hearing transcript, pages 20, 21, and 31.  

The evidence of record clearly indicates that the Veteran's 
schizophrenia is severe, manifesting in social isolation, 
paranoia, obsessional rituals, near-continuous panic or 
depression, and difficulty in adapting to stressful circumstances 
resulting in occupational and social impairment.  Such impairment 
is appropriately rated under the currently-assigned  disability 
rating of 70 percent.  Significantly, there does not appear to be 
total occupational or social impairment which is required for the 
assignment of a 100 percent rating.  The Veteran is evidently 
able to handle the work load and pressures of a complex graduate 
program, poses no physical threat to himself or others, and 
maintains the ability to perform activities of daily living.  

Accordingly, based on a review of all of the evidence, the Board 
concludes that an increased rating greater than the currently 
assigned 70 percent for the Veteran's service-connected paranoid 
schizophrenia is not warranted.  The overall evidence of record 
demonstrates the Veteran's schizophrenia is most appropriately 
rated as 70 percent disabling under Diagnostic Code 9203.  
Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  In reaching its conclusion, the Court 
observed that when a claim for an increased rating is granted, 
the effective date assigned may be up to one year prior to the 
date that the application for increase was received if it is 
factually ascertainable that an increase in disability had 
occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 
2002).  Accordingly, the relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

As noted in the Introduction above, the Veteran's claim for an 
increased disability rating for his service-connected paranoid 
schizophrenia was filed in June 2005.  Therefore, the question to 
be answered by the Board is whether any different rating should 
be assigned for the relevant time period under consideration, or 
June 2004 to the present.  The RO has rated the veteran 70 
percent disabling from July 9, 2004 and all times thereafter.

After a careful review of the record, to include the October 2005 
VA examination report and the Veteran's VA treatment reports 
dated through June 2009, the Board can find no evidence to 
support a finding that the Veteran's schizophrenia was more or 
less severe during the appeal period under consideration.  
Indeed, it does not appear that the Veteran's symptomatology 
worsened appreciably from that identified upon initial 
evaluation.  Accordingly, staged ratings are not warranted.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.  See also VAOPGCPREC 6-96.  However, the Board 
can address the matter of referral of a disability to appropriate 
VA officials for such consideration.
According to VA regulations, an extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the Veteran's service-
connected paranoid schizophrenia is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
schizophrenia with the established criteria found in the rating 
schedule mental disorders shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.  In particular, the evidence demonstrates the 
Veteran's schizophrenia manifests in severe, but not total 
occupational and social impairment. Accordingly, the Board finds 
that the Veteran's disability picture has been contemplated by 
the ratings schedule.
Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.

The Board therefore has determined that referral of the Veteran's 
service-connected paranoid schizophrenia for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice considerations

The Court has recently held that a claim for TDIU can be inferred 
as part of the original claim for a higher initial rating in 
certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  In this case, however, a formal claim for TDIU was 
already considered and denied by the RO during the pendency of 
the claim for an increase now on appeal to the Board.  TDIU was 
denied in an unappealed rating decision dated in January 2008.  
The record does not reflect that the Veteran filed a notice of 
disagreement with this decision, nor has he since asserted that 
he is unemployable due to his service-connected schizophrenia.  
Thus, the Board need not infer another TDIU claim as part of the 
Veteran's original claim for a higher disability rating for 
schizophrenia.  

Conclusion

In summary, for the reasons and bases expressed above, the Board 
finds that the criteria for an increased rating greater than 70 
percent for the Veteran's service-connected paranoid 
schizophrenia are not met.  A preponderance of the evidence is 
against the claim.  Therefore, the benefit sought on appeal is 
denied.


ORDER

Entitlement to an increased disability rating greater than 70 
percent for service-connected paranoid schizophrenia is denied.

REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's vocational rehabilitation claim must be remanded for 
further procedural development.  

An appeal consists of a timely filed Notice of Disagreement in 
writing, and after a Statement of the Case (SOC) has been 
furnished, a timely filed Substantive Appeal (VA Form 9).  See 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).

As noted in the Introduction above, the VA informed the Veteran 
that his claim for vocational rehabilitation benefits was denied 
in a July 2005 letter.  The Veteran disagreed with this decision 
in June 2006.  The VA subsequently issued a SOC in July 2006.  

In September 2006, the Veteran submitted a VA Form 9, indicating 
that he wanted to appeal "all of the issues listed on the 
statement of the case . . . ."  Notably however, the Form 9 also 
included an additional indication that the issue he wished to 
appeal was the increased rating claim for his service-connected 
paranoid schizophrenia.  The Veteran made no mention of his 
vocational rehabilitation claim on his September 2006 Form 9.  
Significantly, the only SOC of record at the time the Veteran 
filed his September 2006 Form 9 was the July 2006 SOC regarding 
the denial of the Veteran's vocational rehabilitation claim.  
Indeed, the SOC pertaining to the Veteran's increased rating 
claim, adjudicated above, was not sent to the Veteran until 
December 2006.  [The Veteran filed a second VA Form 9 in December 
2006, also indicating a desire to appeal the increased rating 
claim.]

It is therefore unclear whether the Veteran's intent was to 
appeal the denial of his vocational rehabilitation claim by 
submitting the September 2006 VA Form 9 in a timely fashion 
following the submission of the July 2006 SOC, or whether the 
Veteran only intended to appeal the denial of his paranoid 
schizophrenia increased rating claim by specifying this issue on 
the September 2006 VA Form 9, mistakenly filing it prior to the 
December 2006 SOC.  The Board must therefore remand the 
vocational rehabilitation claim so that clarification from the 
Veteran can be obtained.   

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should draft a letter to the Veteran 
and his representative requesting that 
they clarify whether the Veteran intended 
to appeal the July 2005 denial of his 
vocational rehabilitation benefits claim 
through the submission of his September 
2006 VA Form 9.  A copy of the Veteran's 
September 2006 VA Form 9, and a copy of 
this REMAND should be sent to the Veteran 
and his representative for reference.  A 
copy of the request letter, and any 
response from the Veteran and/or his 
representative should be associated with 
the claims folder.

If the Veteran or his representative does 
in fact indicate that the Veteran intended 
to perfect an appeal of the July 2005 
denial of his vocational rehabilitation 
benefits claim, the claim should be 
readjudicated following consideration of 
all relevant evidence added to the 
Veteran's claims folder since the July 
2006 statement of the case.  If the 
benefit is denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


